DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 9-17, the examiner found no reference in the prior art that disclosed or rendered obvious an X-ray imaging apparatus comprising: a controller configured to control a display to display sizes of a plurality of x-ray detectors having a first x-ray detector and a second x-ray detector, a first icon indicating a first mounting portion and a second icon indicating a second mounting portion; based on a first user selection of the first x-ray detector being received via an input device: control the display to activate the first icon indicating the first mounting portion in which the first x-ray detector is mountable and control the display to deactivate the second icon indicating the second mounting portion in which the first X-ray detector is not mountable and including all limitations recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884